Citation Nr: 1701654	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  14-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for Meniere's disease with vertigo as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and assigned a 10 percent rating from April 2011, as well as an April 2013 rating decision which, in pertinent part, denied secondary service connection for vertigo.  In October 2016, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for Meniere's disease with vertigo as secondary to bilateral hearing loss and tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

At worse, the Veteran has Level IV hearing in his right ear and Level V hearing in his left ear.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a May 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for bilateral hearing loss, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess/Hartman, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that in cases as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

The Veteran was afforded a private audiological evaluation in April 2011.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ


\
1000
2000
3000
4000
 
RIGHT
25
55
n/a
65

LEFT
20
60
n/a
60


Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 68 percent in the left ear.  Since testing was not performed in all thresholds and it is unclear if the appropriate speech discrimination test (Maryland CNC) was performed, an evaluation under the rating criteria cannot be made for this test.  

The Veteran was afforded a VA examination in January 2013.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ


\
1000
2000
3000
4000
average
RIGHT
30
50
55
60
48.745
LEFT
25
55
60
65
51.25

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  With regard to functioning, the Veteran reported that he had difficulty hearing in church services.  He also had to turn the television up louder than others would like to listen to it.

Under the rating criteria, the examination results constitute Level IV hearing on the right and Level V hearing on the left.  When combined, the result is a 10 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

In April 2013, the Veteran was afforded another VA examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ


\
1000
2000
3000
4000
average
RIGHT
15
40
50
60
41
LEFT
20
60
60
60
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  With regard to functioning, the Veteran reported that he had difficulty understanding conversations.  

Under the rating criteria, the examination results constitute Level I hearing on the right and Level I hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

In May 2016, the Veteran was afforded another VA examination and his hearing was tested on two days and was the same on audiogram on both days.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ


\
1000
2000
3000
4000
average
RIGHT
45
60
75
75
63.75
LEFT
35
60
65
60
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  With regard to impact on employment, the Veteran indicated that his negative impact was due to vertigo.  

Under the rating criteria, the examination results constitute Level II hearing on the right and Level II hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examinations yielded results warranting not more than a 10 percent rating.  Thus, while the Board has considered the Veteran's assertions as to his level of hearing loss, the Board must accord greater weight to the objective clinical findings that continue to show that the Veteran's hearing remains in the range of 10 percent for hearing loss under the Rating Schedule.  The Board also notes that two of the examinations yielded results equating to a noncompensable rating; however, there were fluctuations on each examinations, particularly with the speech discrimination scores; thus, the Board finds it is more advantageous to the Veteran to rate his hearing loss on the worse examination particularly since improvement is not definitively shown.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, VA examiners noted that the functional impact of the Veteran's hearing loss was that the Veteran has difficulty understanding conversation or people talking and the television, but there was no impact on work and this type of level of functional impact is contemplated in the rating.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Meniere's Disease with Vertigo
 
At his Board hearing, the Veteran indicated that he has Meniere's disease with vertigo which is etiologically related to his service-connected hearing loss and tinnitus.  He limited his appeal to secondary service connection.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  The regulation, 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation where no baseline is established by medical evidence.

In this case, the Veteran was initially diagnosed with vertigo in December 1996 and has continued to have vertigo since that time.  When he was examined in May 2016, the examiner determined that the Veteran had a diagnosis of Meniere's disease with vertigo.  The examiner indicated that this disease was not directly due to the Veteran's hearing loss or tinnitus, but that the Meniere's disease with vertigo had been aggravated by his hearing loss and tinnitus.  The examiner could not establish a baseline of severity that existed prior to the aggravation, but indicated that regardless, there was aggravation.  

Since a baseline level of severity was not established, the RO denied secondary service connection on the basis of aggravation.  The Board finds that there are December 1996 records which reflect complaints and findings of vertigo at its onset.  As these records precede the medical records developed in conjunction with the current claim by way of the VA examination reports, the Board finds that the Veteran should be reexamined and a VA examiner should provide an opinion regarding the baseline as shown in 1996.  For instance, the Board notes that the May 2016 examination showed that the Veteran now ambulates with an unsteady gait and unbalanced coordination.  Since the regulation requires a medical determination regarding the baseline, the VA examiner should make an assessment regarding the level of severity in 1996 when the vertigo had its onset and currently, including consideration of lay evidence.

Accordingly, the case is REMANDED for the following action:  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to: (1) The baseline manifestations of the Veteran's Meniere's disease/vertigo as shown in 1996 records and by lay testimony found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hearing loss and tinnitus disabilities based on medical considerations as well as lay testimony, including the most recent findings that the Veteran now ambulates with an unsteady gait and unbalanced coordination; (3) and if there was no increase, the examiner should so state and explain the findings on the May 2016 examination of aggravation.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


